[J-37-2017]
                IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


PENNSYLVANIA DEMOCRATIC PARTY          :   No. 14 EAP 2017
AND EMILIO A. VAZQUEZ,                 :
                                       :   Appeal from Appeal from the Order of
                 Appellants            :   Commonwealth Court entered on March
                                       :   3, 2017 at No. 80 MD 2017.
                                       :
           v.                          :   SUBMITTED: March 7, 2017
                                       :
                                       :
THE PENNSYLVANIA DEPARTMENT OF         :
STATE, THE HON. PEDRO A. CORTES,       :
AND JONATHAN MARKS,                    :
                                       :
                 Appellees             :


                                   ORDER


PER CURIAM
     AND NOW, this 10th day of March, 2017, the order of the Commonwealth Court

is AFFIRMED.